Order entered March 18, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01434-CV

                                KIBROM BELAI, Appellant

                                              V.

                          CLIFF’S CHECK CASHING, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-04339-B

                                          ORDER
       We GRANT appellant’s March 16, 2015 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on January 29, 2015 filed as of the date

of this order. Appellee’s brief is due THIRTY DAYS from the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE